Exhibit 10.8

 

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is made as of June 27, 2012 (the
"Effective Date"), by and between Accelr8 Technology Corporation, a Colorado
corporation (the "Company"), and Thomas V. Geimer (the "Consultant"). The
Company and the Consultant are each a "party" and are together "parties" to this
Agreement.

 

RECITALS

 

WHEREAS, Abeja Ventures, LLC, a Delaware limited liability company (the
"Purchaser"), has made a significant equity investment in the Company pursuant
to that certain Securities Purchase Agreement dated April 20, 2012, by and among
the Purchaser and the Company (the "Purchase Agreement");

 

WHEREAS, the Consultant wishes to render certain services to the Company in
connection with the integration of the Company, its customers and its employees
with the Purchaser (the "Services") in accordance with the terms and conditions
contained in this Agreement;

 

WHEREAS, the Company wishes to engage the Consultant to render the Services in
accordance with the terms and conditions contained in this Agreement; and

 

WHEREAS, the Purchase Agreement requires that this Agreement be executed and
delivered by the Consultant as a condition to the consummation of the
transactions contemplated by the Purchase Agreement.

 

AGREEMENT

 

NOW THEREFORE, the parties, intending to be legally bound, agree as follows:

 

1.             Definitions.  Capitalized terms in this Agreement shall have the
meanings ascribed to them below:

 

"Agreement" means this instrument and all Exhibits attached hereto and made a
part hereof.

 

"Company" is defined in the Preamble.

 

"Confidential Information" means any and all:

 

(a) trade secrets concerning the business and affairs of the Company or any of
its affiliates, including each past, current and planned manufacturing,
production or distribution method or process, customer or supplier list,
customer requirements list, price list, market study, business plan, computer
program (including object code and source code), software or database
technology, system, structure, architecture, product specification, data
know-how, process, design, photograph, specification, sample, invention, idea,
and any other information, however documented, of the Company or any of its
affiliates that is a Trade Secret;

 

1

 

 

 



 
 

 

 

(b) information, regardless of whether a Trade Secret, concerning the business
and affairs of the Company or any of its affiliates (which includes historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training techniques and materials, customer lists
and terms of arrangements with customers and suppliers), however documented; and

 

(c) notes, analyses, compilations, studies, summaries and other material
prepared by or for the Company or any of its affiliates containing or based, in
whole or in part, on any information included in clauses (a) or (b) above.

 

"Consultant" is defined in the Preamble.

 

"Effective Date" is defined in the Preamble.

 

"Intellectual Property" is defined in Section 7.2.

 

"Purchase Agreement" is defined in the Recitals.

 

"Purchaser" is defined in the Recitals.

 

"Services" is defined in the Recitals and shall include any and all obligations,
duties and responsibilities necessary to the successful completion of any
project assigned to or undertaken by the Consultant under this Agreement;
provided, however, that such Services shall not be inconsistent with the
services provided by the Consultant to the Company prior to the closing of the
transactions contemplated by the Purchase Agreement.

 

"Taxes" is defined in Section 5.3.

 

"Term" is defined in Section 2.

 

"Trade Secrets" means information, including the whole or any portion or phrase
of any scientific or technical information, design, process, procedure, formula,
pattern, compilation, program, device, method, technique, or improvement, or any
business information or plans, financial information, or listing of names,
addresses, or telephone numbers, that derive independent economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use.

 

2.             Term. This Agreement shall take effect on the Effective Date and
shall terminate on December 31, 2013 (the "Term"). The Term may be extended for
a period of time to be mutually agreed upon by the parties.

 

3.             Consultant's Undertakings.

 

3.1 Skill Level. The Consultant will provide the Services contemplated by this
Agreement using efficient and effective levels of skill, it being understood
that the Services will be provided at times as mutually agreed by the parties.

 

 

2

 

 

 



 
 

 

 

3.2 Scope of the Services. During the Term, and subject to the time limitations
identified in Section 3.1, the Consultant will perform the Services and any
activities related to the Services.

 

3.3 Location of the Services. During the Term, the Consultant shall perform the
Services at the Company's or the Purchaser's place of business or at locations
of customers of the Company, in person or via telephone or other communications
method as mutually agreed by the parties.

 

4.             Termination.

 

4.1 Termination. This Agreement and the Services described under Section 3 will
terminate:

 

(a) at the end of the Term;

 

(b) upon the death of the Consultant; or

 

(c) upon the Disability (as defined in Section 4.2) of the Consultant
immediately upon notice from either party to the other.

 

4.2 Definition of Disability. For purposes hereof, the term "Disability" shall
mean any physical or mental disability or incapacity that renders the Consultant
incapable of performing the Services via the Consultant for a period of one (1)
month or for shorter periods aggregating to two (2) months during the Tenn.

 

5.             Compensation and Expenses.

 

5.1 Compensation. For and in consideration of the performance of the Services by
the Consultant and subject to the terms and conditions of this Agreement:

 

(a) From the date of this Agreement until December 31, 2012, the Company shall
pay the Consultant a monthly consulting fee payable on the first day of each
month beginning on July 1, 2012 equal to $24,000 (a portion of which is intended
to serve as a gross up for additional taxes owed as a result of converting from
an employee to a consultant);

 

(b) For the period from January 1,2013 to December 31, 2013, a monthly
consulting fee payable on the first day of each month beginning on December 1,
2013 equal to $8,000;

 

(c) If during the period from the date of this Agreement until December 31,
2012, Consultant should die or be deemed Disabled, the full amount of
compensation that would have been paid to Consultant under this Agreement during
such period shall be due and payable within 15 days;

 

(d) If the Company shall terminate this Agreement prior to December 31, 2013 for
any reason whatsoever, such Termination shall have no impact on the Company's
obligation to pay Consultant the full amounts due to Consultant until December
31, 2013 under this Section 5;

 

 

3

 

 

 

 

 
 



 

(e) All payments due under this Agreement shall be paid to Consultant by means
of ACH transfer to Consultant's bank account, attached hereto as Exhibit A.

 

5.2 Expenses. The Company shall reimburse Consultant for all reasonable direct
out-of-pocket expenses (on a fully accountable basis) incurred by Consultant in
connection with the services rendered hereunder; provided, however, that any
expenses in excess of $1,000 shall require advance written (e-mail acceptable)
approval by the Company.

 

5.3 Tax Responsibility. Each party shall be responsible for the payment of its
own taxes, licenses and fees ("Taxes") in connection with this Agreement.
Neither party shall be responsible or liable for the other party's Taxes
assessed in connection with this Agreement.

 

5.4 No Benefits. The Consultant agrees that it shall not be entitled to
participate in or receive benefits under any Company programs maintained for
Company employees, including, without limitation, life, medical and disability
benefits, pension, profit sharing or other retirement plans or other fringe
benefits. Additionally, all compensation earned in connection with the subject
matter of this Agreement, including provision for employment taxes such as, but
not limited to, income and SECA will be the responsibility of the Consultant.

 

6.             Relationship of the Parties. The relationship of the Consultant
to the Company at all times during the term of this Agreement shall be that of
an independent contractor. At no time during the Term will the Consultant be
considered an employee of the Company, but rather at all times will remain an
independent contractor. Accordingly, the Consultant has the sole right to
manage, control and direct the method, manner and means by which the Services
are executed as long as the manner of execution is consistent with the terms and
conditions in this Agreement.

 

7.             Ownership of Property.

 

7.1 Title to Tangible Property. All tangible materials (whether original or
duplicates) including, without limitation, file or data base materials in
whatever form, books, manuals, sales literature, correspondence, documents,
contracts, orders, messages, memoranda, notes, agreements, invoices, receipts,
lists, software listings or printouts shall be the sole property of the Company.
At any time upon request of the Company, and in any event promptly upon
expiration or termination of this Agreement, the Consultant shall deliver all
such materials to the Company.

 

7.2 Title to Certain Intangible Property. The Consultant shall immediately
disclose and assign to the Company all rights, title and interest in any
patents, copyrights and trade secrets or other proprietary rights arising from
or relating to the performance of the Services or processes or products of the
Company that the Consultant conceives or acquires during the performance of the
Services hereunder for the Company or that the Consultant may conceive or
acquire, during the six month period following the termination of this Agreement
that is based upon knowledge acquired during the performance of the Services for
the Company (the "Intellectual Property'). The Consultant shall execute all
documents and instruments and perform all acts necessary to evidence the
Company's ownership of the Intellectual Property.

 

8.             Confidential Information.

 

8.1 Protection. The following provisions shall apply to Confidential
Information:

 

 

4

 

 

 

 

 
 



 

(a) Any Confidential Information received by the Consultant may be used only for
the purposes intended by this Agreement;

 

(b) During and following the Term, the Consultant will hold in confidence the
Confidential Information and will not disclose it to any person except with the
specific prior written consent of the Company or except as otherwise expressly
permitted by the terms of this Agreement;

 

(c) During and following the Term, the Consultant will not use for its own
account or for the benefit of any third party any Confidential Information,
without the prior written consent of the Company, except in the performance of
the Services hereunder for or on behalf of the Company;

 

(d) During and following the Term, the Consultant agrees to take all actions
necessary to protect the Confidential Information against any unauthorized
disclosure, publication or use;

 

(e) Confidential Information may not be copied or reproduced without the
Company's prior written consent; and

 

(f) All Confidential Information made available to the Consultant, including
copies, shall be returned to the Company or destroyed upon the latest to occur
of (I) fulfillment of the Consultant's need for access, (ii) completion of the
Services or (iii) termination or expiration of this Agreement.

 

8.2 Disclosure. As part of the performance under this Agreement, the Consultant
will promptly notify the Company of the happening of any of the following
events:

 

(a) Any unauthorized disclosure or use of the Confidential Information;

 

(b) Any request by a third party to examine, inspect or copy any of the
Confidential Information; and

 

(c) Any attempt to serve, or the actual service of, a court or administrative
order, subpoena or summons that requires the production of any Confidential
Information. The Consultant will surrender the Confidential Information to any
third party only with the Company's consent or the final order of a court having
jurisdiction over the matter.

 

9.             Injunctive Relief and Additional Remedy. The Consultant
acknowledges that the injury that would be suffered by the Company as a result
of a breach of the provisions of this Agreement (including any provision of
Section 8) would be irreparable and that an award of monetary damages to the
Company for such a breach would be an inadequate remedy. Consequently, the
Company will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement and the
Company will not be obligated to post bond or other security in seeking such
relief.

 

 

5

 

 

 



 
 

  

 

10.             Covenants of Section 8 are Essential and Independent Covenants.
The covenants made by the Consultant in Section 8 are essential elements of this
Agreement and, without the Consultant's agreement to comply with such covenants,
the Company would not have entered into this Agreement or the Purchase Agreement
or engaged or continued the engagement of the Consultant. The Company and the
Consultant have independently consulted with their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Company. If the Consultant's engagement hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Consultant in Section 8.

 

11.             Representations and Warranties by the Consultant. The Consultant
represents and warrants to the Company that the execution and delivery by the
Consultant of this Agreement do not, and the performance by the Consultant of
the Consultant's obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction or order of any court, arbitrator or governmental agency applicable
to the Consultant; or (b) conflict with, result in the breach of any provisions
of or the Termination of, or constitute a default under, any agreement to which
the Consultant is a party or by which the Consultant is or may be bound. The
Consultant has carefully considered the nature and extent of the restrictions
upon the Consultant and the rights and remedies conferred upon the Company under
this Agreement and hereby acknowledges and agrees that the same are reasonable
in time arid territory, are designed to eliminate unfair business practices that
otherwise would be unfair to the Company, are fully required to protect the
legitimate interests of the Company and do not confer a benefit upon the Company
disproportionate to the detriment imposed upon the Consultant. The Consultant
acknowledges and agrees that the restrictions of Section 8 will not unreasonably
interfere with his ability to find alternative employment or to earn a living.

 

12.             LIMITATION OF LIABILITY.

 

(A) IN NO EVENT SHALL THE COMPANY BE LIABLE TO THE CONSULTANT FOR ANY DAMAGES,
INCLUDING, WITHOUT LIMITATION, LIABILITY ARISING OUT OF CONTRACT, NEGLIGENCE,
STRICT LIABILITY AND TORT OR ANY CONSEQUENTIAL, INCIDENTAL OR PUNITIVE LOSS,
DAMAGES OR EXPENSES (INCLUDING LOST PROFITS OR SAVINGS), AS A RESULT OF THIS
AGREEMENT OR THE SERVICES, WITH THE EXCEPTION OF COMPENSATION AND EXPENSES THE
COMPANY HAS AGREED TO PAY HEREUNDER AND DAMAGES DUE TO NEGLIGENCE OR INTENTIONAL
WRONGDOING OF THE COMPANY.

 

 

(B) WITH REGARD TO THE SERVICES TO BE PERFORMED BY THE CONSULTANT PURSUANT TO
THE TERMS OF THIS AGREEMENT, THE CONSULTANT SHALL NOT BE LIABLE TO THE COMPANY,
OR TO ANYONE WHO MAY CLAIM ANY RIGHT DUE TO ANY RELATIONSHIP WITH THE COMPANY,
FOR ANY ACTS OR OMISSIONS IN THE PERFORMANCE OF SERVICES ON THE PART OF THE
CONSULTANT, EXCEPT WHEN SAID ACTS OR OMISSIONS OF THE CONSULTANT ARE DUE TO
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. THE COMPANY SHALL HOLD THE CONSULTANT
FREE AND HARMLESS FROM ANY OBLIGATIONS, COSTS, CLAIMS, JUDGMENTS, ATTORNEYS'
FEES, AND ATTACHMENTS ARISING FROM OR GROWING OUT OF THE SERVICES RENDERED TO
THE COMPANY PURSUANT TO THE TERMS OF THIS AGREEMENT OR IN ANY WAY CONNECTED WITH
THE RENDERING OF SERVICES, EXCEPT WHEN THE SAME SHALL ARISE DUE TO THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE CONSULTANT AND THE CONSULTANT IS ADJUDGED
TO BE GUILTY OF WILLFUL MISCONDUCT OR GROSS NEGLIGENCE BY A COURT OF COMPETENT
JURISDICTION.

 

13.             Notice. Any notice, request, demand or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been given if personally delivered or sent by facsimile transmission, upon
receipt, or if sent by registered or certified mail, upon the sooner of the date
on which receipt is acknowledged or the expiration of three days after deposit
in United States post office facilities properly addressed with postage prepaid.
All notices to a party will be sent to the addresses set forth below or to such
other address or person as such party may designate by notice to each other
party hereunder:

 

If to the Company:

 

Accelr8 Technology Corporation

7000 North Broadway, Building 3-307

Denver, Colorado 80221

Attn: Chief Executive Officer

Facsimile: (303) 863-1218

 

If to the Consultant:

 

Thomas V. Geimer

400 S. Steele Street #19

Denver, Colorado 80209

 

14.             Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior written and oral agreements and
understandings between the parties with respect to the subject matter of this
Agreement. This Agreement may not be amended except by a written agreement
executed by both parties.

 

15.             Amendment and Waiver. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. The failure of a party to insist upon strict
performance of any provision of this Agreement shall not constitute a waiver of,
or estoppel against asserting, the right to require performance in the future. A
waiver or estoppel in anyone instance shall not constitute a waiver or estoppel
with respect to a later breach.

 

 

7

 

 

 

 



 
 

 

 

16.             Severability. If any of the terms and conditions of this
Agreement are held by any court of competent jurisdiction to contravene, or to
be invalid under, the laws of any political body having jurisdiction over this
subject matter, that contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as reformed to the extent
necessary to render valid the particular provision or provisions held to be
invalid, consistent with the original intent of that provision and the rights
and obligations of the parties shall be construed and enforced accordingly, and
this Agreement shall remain in full force and effect as reformed.

 

17.             Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Colorado without regard to the principles thereof relating to conflict
of laws. Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each of the parties hereto hereby (a) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 17.

 

18.             Construction. The headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement.

 

19.             Counterpart Execution. This Agreement may be executed and
delivered (including by facsimile, pdf or similar electronic transmission) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

 

20.             Successors and Assigns. The Consultant may not assign any of its
rights, interests or obligations under this Agreement without the prior written
consent of the Company. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties. The Company may assign any or
all of its rights, interests and obligations hereunder (a) to one or more of its
affiliates, (b) for collateral security purposes to any lender providing
financing to the Company or its affiliates and any such lender may exercise all
of the rights and remedies of the Company hereunder, and ©) to any subsequent
purchaser of the Company or any material portion of its respective assets
(whether such sale is structured as a sale of equity, a sale of assets, a merger
or otherwise).

 

21.             Drafting Party. This Agreement expresses the mutual intent of
the parties to this Agreement. Accordingly, regardless of the party preparing
any document, the rule of construction against the drafting party shall have no
application to this Agreement.

 

22.             Legal Fees. If any legal action is brought by either of the
parties hereto, it is expressly agreed that the party in whose favor final
judgment shall be entered shall be entitled to recover from the other party
reasonable attorney's fees in addition to any other relief which may be awarded,
including attorneys fees on appeal.

 

 

8

 

 

 

 

 
 



 

23.             No Partnership or Joint Venture. Nothing contained in this
Agreement shall be construed as creating a partnership, joint venture or other
entity or combination among the parties and each party shall remain solely
responsible for the actions of its own employees and representatives.

 

24.             Publicity. No party shall publicize the existence of this
Agreement or involvement in the undertakings and transactions contemplated in
this Agreement without the prior written approval of the other parties, unless
required by law.

 

25.             Survival of Covenants. The covenants, representations and
agreements of Sections 5.4, 7, 8, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23,
24, and 25 are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement regardless of reason.

 

*****

 

 

 

 

 

 

 

 

9

 

 

 



 
 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 



  COMPANY:   ACCELR8 TECHNOLOGY CORPORATION           By: /s/ Lawrence Mehren  
Chief Executive Officer           CONSULTANT:       THOMAS V. GEIMER          
Thomas V. Geimer

 

 

 

[Signature Page to Geimer Consulting Agreement]

 

 

 

 

 

 

 

 

 
 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 



 



  COMPANY:   ACCELR8 TECHNOLOGY CORPORATION           By:   Chief Executive
Officer           CONSULTANT:       THOMAS V. GEIMER       /s/ Thomas V. Geimer
  Thomas V. Geimer



 

 

 

 

 

[Signature Page to Geimer Consulting Agreement]

 

 

 

 

 
 



 

 

 

EXHIBIT A

 

ACH

 

